[Cite as State v. Moore, 2019-Ohio-2396.]


                                    IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                            LAKE COUNTY, OHIO


 STATE OF OHIO,                                      :      OPINION

                   Plaintiff-Appellee,               :
                                                            CASE NO. 2018-L-070
         - vs -                                      :

 CARLOS D. MOORE,                                    :

                   Defendant-Appellant.              :


 Criminal Appeal from the Lake County Court of Common Pleas, Case No. 2017 CR
 001353.

 Judgment: Affirmed.


 Charles E. Coulson, Lake County Prosecutor, Karen A. Sheppert, Assistant Prosecutor,
 and Jenny B. Azouri, Assistant Prosecutor, Lake County Administration Building, 105
 Main Street, P.O. Box 490, Painesville, OH 44077 (For Plaintiff-Appellee).

 Thomas Rein, 820 West Superior Avenue, Suite 800, Cleveland, OH                44113 (For
 Defendant-Appellant).



MARY JANE TRAPP, J.

        {¶1}      Appellant, Carlos D. Moore (“Mr. Moore”), appeals from the judgment of the

Lake County Court of Common Pleas, which sentenced him to 20 years imprisonment

and labeled him a Tier 3 sex offender registrant after the court found him guilty of

aggravated burglary, three counts of kidnapping, felonious assault with a pregnancy

specification, rape, sexual battery, and intimidation of a victim or witness in a criminal

case.
       {¶2}   Mr. Moore contends there was insufficient evidence to convict him and that

the manifest weight of the evidence does not support a finding of guilty. He also argues

the trial court erred in allowing the state to impeach its own witness, the victim, with prior

inconsistent statements and in admitting her statements as substantive evidence. Lastly,

Mr. Moore contends the trial court erred in ordering him to serve a consecutive sentence

without making the appropriate findings pursuant to R.C. 2929.14 and HB 86 and that the

court costs imposed by the trial court violated his constitutional and statutory rights.

       {¶3}   We affirm the judgment of the Lake County Court of Common Pleas. A

thorough review of the record does not support Mr. Moore’s contentions because there

was sufficient evidence from which any rational trier of fact could have found all the

elements of the offenses proven beyond a reasonable doubt and the manifest weight of

the evidence heavily supports the verdict. Moreover, we do not find the trial court abused

its discretion in granting the state’s pretrial motion to call the victim as a court witness and

then in allowing the state to cross-examine the victim and use her prior inconsistent

statements for impeachment purposes. In addition, a review of the sentencing transcript

and the sentencing entry reveals the trial court made the appropriate findings pursuant to

R.C. 2929.14 in sentencing Mr. Moore to consecutive sentences. Lastly, a remand in this

case is unnecessary in order for him to file a motion to waive costs since the trial court

retains jurisdiction to do so.

                                 Substantive and Procedural History

       {¶4}   On October 30, 2017, a warrant was issued for Mr. Moore’s arrest following

a violent incident that included the assault and rape of the victim, Ceaira Fluellen (“Ms.




                                               2
Fluellen”), on the previous evening. Mr. Moore was arrested one month later while he

was being held in the Tuscarawas County jail on an unrelated charge.

       {¶5}   Mr. Moore was subsequently indicted by the Lake County Grand Jury on

eight counts:    (1) aggravated burglary, a first degree felony, in violation of R.C.

2911.11(A)(1); (2) kidnapping, a first degree felony in violation of R.C. 2905.01(A)(2); (3)

kidnapping, a first degree felony, in violation of R.C. 2905.01(A)(3); (4) felonious assault,

a second degree felony, in violation of R.C. 2903.11(A)(1), with a pregnancy specification;

(5) kidnapping, a first degree felony, in violation of R.C. 2905.019(A)(4); (6) rape, a first

degree felony, in violation of R.C. 2907.02(A)(2); (7) sexual battery, a third degree felony,

in violation of R.C. 2907.03(A)(1); and (8) intimidation of victim or witness in a criminal

case, a first degree misdemeanor, in violation of R.C. 2921.04(A).

       {¶6}   Mr. Moore waived his right to be present at his arraignment and entered a

plea of not guilty. The court continued his bond at $250,000 cash/surety, and he was

ordered to have no contact with the victim.

       {¶7}   Ms. Fluellen wrote a letter to the court on December 14, 2017, to inform the

court that Mr. Moore did not rape, assault, or kidnap her. Rather, she claimed the

altercation between them was simply a “misunderstanding.” Several weeks before trial,

the state filed a motion pursuant to Evid.R. 614(A) for calling of court witness in order to

be able to cross-examine Ms. Fluellen. The state explained in its motion that Ms. Fluellen

had made many incriminating statements against Mr. Moore to police officers,

paramedics, and medical personnel the day after the incident. On the date of Mr. Moore’s

arrest, however, Ms. Fluellen recanted her initial statements and claimed that two




                                              3
unknown females attacked her, causing her injuries. The trial court found the state’s

motion well-taken and ordered Ms. Fluellen to be called as a court witness.

      {¶8}   Mr. Moore waived his right to a jury trial and elected to be tried by a judge

pursuant to R.C. 2945.05.

      {¶9}   The trial court heard the testimony of firefighter/paramedic Sean F. Lawlor,

who attended to Ms. Fluellen when she appeared at the police department to report

damage to her apartment; and Patrolman Michael J. Walsh, who first interacted with Ms.

Fluellen at the police department and summoned the paramedic. He also recorded Ms.

Fluellen’s various statements and interviewed Mr. Moore. The trial court also heard the

testimony of Heather Kovach, R.N., Kelly Lott, R.N., regarding observed injuries, the

procedures followed, and the results from the sexual assault examination.           Karen

Zavarella, Ph.D. of the Lake County Crime Laboratory, presented the DNA testing results.

Radiologist David Horejs, M.D. presented the findings as to the injuries sustained in the

assault, and Detective Ronald Parmertor described his investigation of the crime scene

and his interview with Mr. Moore. Mr. Moore also testified. The court considered physical

evidence, including photographs of Ms. Fluellen’s injuries and apartment, jail house calls,

including those between Ms. Fluellen and Mr. Moore, the victim’s rape kit, DNA test

results, and hospital images and records.

      {¶10} The testimony and evidence at trial revealed that Mr. Moore forced his way

into Ms. Fluellen’s apartment in Willoughby Hills, Ohio. He violently assaulted her for

more than two hours, which included punching, kicking, strangling, and raping her. Ms.

Fluellen was pregnant at the time. A few hours later, in the early morning hours, Ms.

Fuellen awoke and drove to her friend’s house where she slept on the couch. When Ms.




                                            4
Fluellen returned to her apartment the following morning, Mr. Moore had left, and her

belongings were strewn about and the apartment damaged. A knife was stuck in a vertical

position in her kitchen counter.

       {¶11} Ms. Fluellen drove directly to the Willoughby Hills Police Department, and

after a few questions by Officer Walsh who noticed her injuries, the paramedics were

called to transport her to Lake West Hospital emergency department. From there she

was transported to Hillcrest Hospital for purposes of a sexual assault exam. The DNA

samples in the rape kit matched the swabs taken from Mr. Moore. Ms. Fluellen suffered

two nasal fractures, extensive bruising, including strangulation marks to her neck, in

addition to the rape and sexual assault.

       {¶12} There are numerous recorded conversations between Mr. Moore and Ms.

Fluellen in regard to the incident, her statements to the police, and her upcoming trial

testimony. In those calls, Mr. Moore pressured Ms. Fluellen to recant her statements

and relay a different story when she testified. Ms. Fluellen expressed concern that their

stories did not match.

       {¶13} When she did take the stand and the state cross-examined her, Ms.

Fluellen claimed she could not recall her earlier statements to the police, paramedics, or

hospital personnel, and when her recorded statements were played in an attempt to

refresh her recollection, her recollection did not improve, but she did identify her voice

on the recordings. She denied that Mr. Moore had strewn her belongings all over the

apartment, testifying the items had been there before and that the two holes in the wall

were from when she thought she “threw something.”




                                           5
       {¶14} Mr. Moore’s counsel then cross-examined Ms. Fluellen. Ms. Fluellen began

to give Mr. Moore’s version of events. When she was asked whether she lied to the

police and hospital personnel about what happened, she said, “yes.” The trial court then

stopped her and inquired whether she would be able to obtain an attorney because the

questions defense counsel was posing may cause her to commit the crime of perjury.

The trial court informed Ms. Fluellen if she did not hire counsel, the trial court was going

to call a public defender to counsel her so the trial could continue.

       {¶15} A public defender was summoned, who counseled Ms. Fluellen for 45

minutes and represented her for the remainder of her testimony. When her testimony

resumed, she denied being raped or assaulted and pleaded the Fifth Amendment when

questioned about her different statements to the grand jury and the police. She said Mr.

Moore never told her what to say and that when she first went to the police, she was

angry with Mr. Moore for cheating on her.

      {¶16} Mr. Moore’s version of that night was that he, his friend “Chum-Chum” (aka

Reginald Witherspoon), and two women went to Ms. Fluellen’s apartment to leave Ms.

Fluellen some money. They had all been drinking, and Mr. Moore was highly intoxicated.

Ms. Fluellen arrived home unexpectedly, was upset to find the women in her home, and

all three women began viciously fighting. Mr. Moore broke up the altercation and left with

the two women.     Ms. Fluellen called Chum-Chum, and Mr. Moore returned to her

apartment. He found her laying there and attended to her injuries, after which they had

consensual sex and fell asleep.

      {¶17} Mr. Moore did not call the two unknown women (he claimed to not know

their names) or Chum-Chum to testify on his behalf (because he had outstanding




                                            6
warrants). He explained that his testimony was inconsistent from his prior statements to

the detective because he “didn’t want to make it seem like I was killing myself with my

parole.”

         {¶18} The trial court found Mr. Moore guilty on all eight counts, deferred

sentencing, and referred Mr. Moore to the adult probation department for a presentence

investigation report and a victim impact statement.

         {¶19} A sentencing hearing was held on May 3, 2018. The trial court denied Mr.

Moore’s motion to vacate sentence and conviction/motion to dismiss. The trial court

found that for sentencing purposes, Counts 2 and 4 (kidnapping and felonious assault)

merged with Count 3 (kidnapping), and that Counts 5 and 7 (kidnapping and sexual

battery) merged with Count 6 (rape). The trial court sentenced Mr. Moore to 3 years on

Count 1 (aggravated burglary), 8 years on Count 3 (kidnapping), 9 years on Count 6

(rape), and 90 days in jail on Count 8 (intimidation of witness/victim in a criminal case).

The sentences on Counts 1, 3, and 6 were ordered to be served consecutively and

concurrent to the sentence on Count 8, for a total term of imprisonment of 20 years.

         {¶20} The trial court also ordered Mr. Moore to pay all court costs and the costs

of prosecution in the amount certified by the Lake County Clerk of Courts.

         {¶21} Mr. Moore now timely appeals, raising the following five assignments of

error:

         {¶22} “[1] The State failed to present sufficient evidence to sustain a conviction

against Appellant.

         {¶23} “[2.]   Appellant’s convictions are against the manifest weight of the

evidence.




                                             7
       {¶24} “[3.] The trial court erred in permitting the state to impeach its own witness

with a prior inconsistent statement and in admitting that hearsay statement as substantive

evidence.

       {¶25} “[4.] The trial court erred by ordering appellant to serve a consecutive

sentence without making the appropriate findings required by R.C. 2929.14 and HB 86.

       {¶26} “[5.] The court costs imposed at the sentencing hearing infringes upon

Appellant’s rights under the Eighth and Fourteenth Amendments to the United States

Constitution, R.C. 2929.18, R.C. 2919(b)(5) [sic], R.C. 2947.14, and related sections of

the Ohio Constitution.”

                               Sufficiency of the Evidence

       {¶27} In his first assignment of error, Mr. Moore contends there was insufficient

evidence to find him guilty of any of the crimes of which he was convicted because there

was no reliable or substantive evidence linking him to the crimes.

       {¶28} “[T]he standard of review for a sufficiency of the evidence claim is ‘whether

after viewing the probative evidence and the inference[s] drawn therefrom in the light most

favorable to the prosecution, any rational trier of fact could have found all the elements of

the offense beyond a reasonable doubt. The claim of insufficient evidence invokes an

inquiry about due process. It raises a question of law, the resolution of which does not

allow the court to weight the evidence.’      * * * ‘In essence, sufficiency is a test of

adequacy[;] [w]hether the evidence is legally sufficient to sustain a verdict * * *.’”

(Citations omitted.) State v. Rice, Jr., 11th Dist. Lake Nos. 2018-L-065 & 2018-L-066,

2019-Ohio-1415, ¶65. “Sufficiency of the evidence tests the burden of production.” Id.,

see also State v. Thompkins, 78 Ohio St. 3d 380 (1997).




                                             8
       {¶29} More specifically, Mr. Moore argues that because Ms. Fluellen denied he

caused her injuries, there was no evidence that he harmed or assaulted her in any way.

       {¶30} We disagree. Quite contrary to Mr. Moore’s argument, there is more than

sufficient evidence to prove he harmed Ms. Fluellen beyond a reasonable doubt. Ms.

Fluellen’s initial statements to the police, paramedics, and hospital personnel, combined

with the physical evidence taken from her and Mr. Moore, such as the rape kit, scans of

her injuries, Mr. Moore’s DNA references, photographs taken of her apartment, and the

jail house calls between Ms. Fluellen and Mr. Moore more than support the elements of

kidnapping, felonious assault, rape, and intimidation of a witness.      Just because Ms.

Fluellen refused to testify at trial in a manner consistent with her initial statements does

not mean there was insufficient evidence presented to support the elements of the

charged offenses.

       {¶31} Mr. Moore’s first assignment of error is without merit.

                           Manifest Weight of the Evidence

       {¶32} Mr. Moore further argues in his manifest weight of the evidence assignment

of error that the only evidence linking Mr. Moore to this case were Ms. Fluellen’s previous

out of court statements.

       {¶33} “When reviewing a claim that a judgment was against the manifest weight

of the evidence, an appellate court must review the entire record, weigh both the evidence

and all reasonable inferences, consider the credibility of the witnesses, and determine

whether in resolving conflicts, the trier of fact clearly lost its way and created such a

manifest miscarriage of justice that a new trial must be ordered.” (Citations omitted.) Rice

at ¶81. See also Thompkins.




                                             9
       {¶34} “The discretionary power to grant a new trial should be exercised only in the

exceptional case in which the evidence weighs heavily against a conviction. * * * The role

of the appellate court is to engage in a limited weighing of the evidence introduced at trial

in order to determine whether the state appropriately carried its burden of persuasion.

* * * The reviewing court must defer to the factual findings of the trier of fact as to the

weight to be given to the evidence and credibility of witnesses.” (Citations omitted.) Id.

at ¶82.

       {¶35} Mr. Moore argues his convictions were not based upon admissible evidence

because the trier of fact did not “properly consider the live testimony of the victim” or Mr.

Moore’s version of events.

       {¶36} A review of the evidence and trial testimony reveals otherwise since the

manifest weight of the evidence heavily supports the verdict. As noted in our analysis of

the first assignment of error, there is more than enough evidence supporting a finding that

Mr. Moore violently assaulted and raped Ms. Fluellen despite her change of testimony

and Mr. Moore’s version of events. Mr. Moore’s DNA was linked to Ms. Fluellen’s physical

evidence taken from the rape kit. In addition, there was photographic and medical

evidence of her injuries.

       {¶37} Mr. Moore was unable to produce any alibi witnesses; the two women were

unknown, and Chum-Chum did not testify. (Chum-Chum did appear at the sentencing

hearing and explained to the court he was not able to testify during trial because he was

“on the run” as a result of a probation violation.)

       {¶38} Moreover, in the jailhouse telephone call recordings, Mr. Moore and Ms.

Fluellen had discussions about how their stories needed to match. In one telephone call,




                                             10
Mr. Moore tells Ms. Fluellen to “Just stick to the script. Just stick to the script.” Ms.

Fluellen’s initial version of the incident radically changed after the jailhouse calls.

       {¶39} “It is well settled that when assessing the credibility of witnesses, ‘[t]he

choice between the credibility of witnesses and their conflicting testimony rests solely with

the finder of fact and an appellate court may not substitute its own judgment for that of

the finder of fact.’ * * * Furthermore, if the evidence is susceptible to more than one

interpretation, a reviewing court must interpret it in a manner consistent with the verdict.”

(Citations omitted.) Id. at ¶84.

       {¶40} In short, the trial court was free to believe the version of events presented

by the evidence and testimony of the state over that presented by Mr. Moore.

       {¶41} Mr. Moore’s second assignment of error is without merit.

                              Prior Inconsistent Statements

       {¶42} In his third assignment of error, Mr. Moore contends the trial court erred in

calling the victim as a court’s witness and by permitting the state to impeach its own

witness with a prior inconsistent statement and in admitting that hearsay statement as

substantive evidence.

       {¶43} These arguments are unavailing because the court called Ms. Fluellen as

its own witness after granting the state’s pretrial motion pursuant to Evid.R. 614(A)

grounded upon the state’s concern Ms. Fluellen would be a hostile witness and therefore,

as a court’s witness. The Evid.R. 607 requirement that the state show surprise and

damage before impeaching its own witnesses is inapplicable. See Evid.R. 607(A) (“* * *

the credibility of a witness may be attacked by the party calling the witness by means of

a prior inconsistent statement only upon a showing of surprise and affirmative damage”).




                                              11
       {¶44} Pursuant to Evid.R. 614(A): “[t]he court may, on its own motion or at the

suggestion of a party, call witnesses, and all parties are entitled to cross-examine

witnesses thus called.”

       {¶45} “The court’s power to call a witness pursuant to Evid.R. 614(A) is inherent,

and should be exercised in fulfillment of the court’s fundamental obligation to assist in

arriving at the truth.” State v. Brown, 11th Dist. Lake No. 2014-L-032, 2015-Ohio-950,

¶15, citing State v. Davis, 11th Dist. Lake No. 92-L-089, 1993 WL 548033 (Dec. 10, 1993),

citing Evid.R. 614(A), Staff Notes. “The decision whether to call individuals as witnesses

of the court is a matter within the trial court’s discretion.” Id., citing State v. Knapp, 11th

Dist. Ashtabula No. 2011-A-0064, 2012-Ohio-2354, ¶69. Accordingly, “‘a trial court does

not abuse its discretion in calling a witness as a court’s witness when the witness’s

testimony would be beneficial to ascertaining the truth of the matter and there is some

indication that the witness’s trial testimony will contradict a prior statement made to

police.” Id., citing State v. Schultz, 11th Dist. Lake No. 2003-L-156, 2005-Ohio-345, ¶29.

       {¶46} Mr. Moore cites State v. Clay, 8th Dist. Cuyahoga No. 90453, 2009-Ohio-

1235, in support of his proposition that the state may not cross-examine their own witness

with a prior written statement without showing surprise or affirmative damage as required

by Evid.R. 607. Mr. Moore incorrectly applies Clay to the instant case.

       {¶47}   In Clay, Evid.R. 614(A) was not applicable because the court denied the

prosecutor’s request to declare the witness a court witness. Id. at ¶15. Thus, the cross-

examination of the witness by the prosecutor and the admission of the prior written

statement as substantive evidence was improper.




                                              12
       {¶48} In this case, the trial court granted the state’s motion to call Ms. Fluellen as

a court witness several weeks before trial. As the state argued in its motion, Ms. Fluellen

initially made many incriminating statements accusing Mr. Moore of assaulting her in her

home to police officers, paramedics, and medical personnel. Later, on the date of Mr.

Moore’s arrest, Ms. Fluellen recanted her initial statements and claimed unknown females

attacked her, causing her injuries. She maintained her second version of events in her

testimony before the grand jury. The state further stated that Ms. Fluellen implied she did

not want to be cooperative and that she was allied with Mr. Moore. Accordingly, the trial

court granted the state’s motion, allowing the state to cross-examine Ms. Fluellen and

impeach her testimony with her prior inconsistent statements.

       {¶49} This court has previously held that Evid.R. 607’s requirement of a prior

showing of surprise and damage is not applicable to a court’s witness. State v. Sealey,

11th Dist. Lake No. 2002-L-100, 2003-Ohio-6697, at ¶30. We are not alone in this

determination. In a case decided within the first two years after the implementation of the

rules of evidence, State v. Dacons, 5 Ohio App. 3d 112 (10th Dist.1982), the Tenth District

found no violation of Evid.R. 607 when the trial court, at the state’s request, called a

witness and then permitted impeachment of that witness with a prior inconsistent

statement even though the state could not demonstrate surprise. The Supreme Court of

Ohio later took that same stance in State v. Apanovitch, 33 Ohio St. 3d 19, 22 (1987).

       {¶50} Judge (later Chief Justice) Moyer explained in Dacons, supra, the origin of

this now long-standing view of the interplay between Evid.R. 607 and 614 and the

distinction in implementation arising when the witness is called by the court, even at the

state’s request. He wrote that State v. Adams, 62 Ohio St. 2d 151 (1980), controls despite




                                             13
being decided prior to the effective date of the Ohio Rules of Evidence because “[t]he

Ohio Rules of Evidence, and in particular Evid.R. 607 and 614, codify the common-law

evidentiary rules applicable in Ohio prior to the adoption of the Rules of Evidence as

pertinent to this case.” Dacons at 114.

       {¶51} In Adams, Dacons, and this case, a witness was called, at the state’s

request, as the court’s witness because the witness had made statements in the past that

would be inconsistent with the expected trial testimony. Because the state expected that

the witness’ trial testimony would be different than pretrial statements and in order to

avoid being unable to test the credibility of the testimony the witness was expected to

give via prior inconsistent statements, the state moved to have the witness declared the

court’s witness.

       {¶52} The Supreme Court in Adams observed that under Ohio common-law rules

of evidence had the state called the witness, the voucher rule would have prevented it

from any attempt to impeach the credibility of its own witness, and the court held “[a] trial

court possesses the authority in the exercise of sound discretion to call individuals as

witnesses of the court. Adams at paragraph four of the syllabus. Therefore, the court

rejected the defense argument that it would be unfair to permit the state to gain the right

to impeach the witness via leading questions, and the court found justification for the

court’s calling the witness so that the state could test the witness’ credibility through

impeachment because the testimony would be beneficial to the jury in its fact-finding role.

       {¶53} When the reason underlying the state’s request is to avoid being unable to

test the credibility of a key witness by prior out-of-court statements, and keeping in mind

the provision of Evid.R. 102 that “[t]he purpose of these rules is to provide procedures for




                                             14
the adjudication of causes to the end that the truth may be ascertained and proceedings

justly determined” and that the “rules shall be construed to state the common law of Ohio

unless the rule clearly indicates that a change is intended and shall not supersede

substantive statutory provisions,” we agree with the court in Dacons that Evid.R. 607 did

not alter the common law rule “applicable at the time of the Adams case as regards the

use of inconsistent statements to impeach a witness called as the court's witness upon

application by the state which could not show surprise.” We also agree that “Evid.R. 614,

which permits the court on its own motion or at the suggestion of a party to call witnesses,

is completely consistent with the common law applicable at the time of the Adams case,”

and “[s]o far as pertinent, Evid.R. 607 and 614 state the common law applicable at the

time the Adams case was decided.” Dacons at 115.

       {¶54} Further, the trial court was clear that it was not admitting Ms. Fluellen’s prior

inconsistent statements as substantive evidence; only to test the witness’ credibility,

which is consistent with the accepted concept when the surprise requirement is in play

that a prior inconsistent statement is only admissible for impeachment only and not for

the truth of the matter asserted. State v. Dick, 27 Ohio St. 2d 162, 165 (1971).        Thus,

after Patrolmen Walsh was permitted by agreement of counsel and the trial court to

describe the different versions of Ms. Fluellen’s statements (the statement at the hospital,

the recorded statement made at her apartment after she was released from the hospital,

which was consistent with the first, and her recorded and short written statement a month

later, in which she describes the two women attacking her), the trial court stated, “And

just so the record is clear. I’ve admitted that evidence pursuant to the statements of

counsel, not for the truth of the matter asserted, but for a comparison between the




                                             15
circumstances of each version and differences between each version as far as the

components and things of that sort.”

       {¶55} Mr. Moore’s third assignment of error is without merit.

                                  Consecutive Sentences

       {¶56} In Mr. Moore’s fourth assignment of error, he contends that the trial court

erred in imposing consecutive sentences because it did not make the requisite findings

pursuant to R.C. 2929.14(C)(4).

       {¶57} Appellate review of a felony sentence is governed by R.C. 2953.08(G)(2),

which provides:

       {¶58} “The court hearing on appeal under division (A), (B), or (C) of this section

shall review the record, including the findings underlying the sentence * * * given by the

sentencing court.

       {¶59} “The appellate court may * * * modify a sentence that is appealed under this

section or may vacate the sentence and remand the matter to the sentencing court for

resentencing. The appellate court’s standard for review is not whether the sentencing

court abused its discretion. The appellate court may take any action authorized by this

division if it clearly and convincingly finds either of the following:

       {¶60} “(a) The record does not support the sentencing court’s findings under

division * * * (C)(4) of section 2929.14 * * *;

       {¶61} “(b) That the sentence is otherwise contrary to law.”

       {¶62} “The clear and convincing standard in R.C. 2953.08(G)(2) is highly

deferential as the standard is written in the negative.” (Citation omitted.) State v. Corti,

11th Dist. Lake No. 2016-L-129, 2018-Ohio-903, ¶17. “It does not say that the trial judge




                                               16
must have clear and convincing evidence to support its findings. * * * Instead, it is the

court of appeals that must clearly and convincingly find that the record does not support

the court’s findings. * * * Accordingly, this court can only modify or vacate a sentence if

it determines, by clear and convincing evidence, that the record does not support the trial

court’s decision or if the sentence is otherwise contrary to law.” (Citations omitted.) Id.

       {¶63} “In order to impose consecutive prison terms for convictions of multiple

offenses, a trial court must make three statutory findings. RC. 2929.14(C); State v.

Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, ¶37.           First the court must find that

consecutive sentences are necessary to protect the public or to punish the offender. R.C.

2929.14(C)(4).      Second, the court must find that consecutive sentences are not

disproportionate to the seriousness of the offender’s conduct and to the danger that the

offender poses to the public. Id. As for the third required finding, a number of different

findings will suffice * * *.” State v. Beasley, 153 Ohio St. 3d 497, 2018-Ohio-493, ¶252.

One of those findings is if the “offender committed one or more of the multiple offenses

while the offender * * * was under post-release control for a prior offense.”           R.C.

2929.14(C)(4)(c).

       {¶64} The Supreme Court of Ohio in Beasley, supra, held that “the trial court must

make the requisite findings both [emphasis sic] at the sentencing hearing and in the

sentencing entry.” Id. at ¶253, citing Bonnell, supra at ¶37.

       {¶65} We turn first to the sentencing hearing, where the trial court properly made

all three statutory findings pursuant to R.C. 2929.14(C)(4). The trial court appropriately

reviewed all of the relevant factors of seriousness and recidivism set forth in R.C. 2929.12.

The trial court noted the victim suffered serious physical and psychological harm, Mr.




                                             17
Moore’s “lengthy criminal history,” as well as the fact that he committed these offenses

while under federal supervised release.       Further, Mr. Moore displayed no genuine

remorse, did not respond favorably to previously imposed sanctions, and was highly

intoxicated when he committed the crime.

       {¶66} The trial court then made the requisite statutory findings pursuant to R.C.

2929.14(C), stating that: “consecutive sentences are necessary to protect the public and

punish this offender, would not be disproportionate to his conduct and the danger he

poses. And the crimes were committed while on post-release control from the federal

institution. The court also determines that the harm was so great or unusual that a single

term would not adequately reflect the seriousness of the conduct, and his criminal history

shows that consecutive terms are needed to protect the public from future crime.”

       {¶67} Next, we turn to a review of the sentencing judgment, which also clearly

makes all three requisite findings.      Thus, the entry states:      “[p]ursuant to R.C.

2929.14(C)(4) and R.C. 2929.19(B)(2)(b), the Court finds for the reasons stated on the

record that consecutive sentences are necessary to protect the public from future crime

or to punish the Defendant and are not disproportionate to the Defendant’s conduct and

the danger the Defendant poses to the public; that the Defendant committed one or more

of the multiple offenses while under post-release control for a prior offense; that at least

two of the multiple offenses were committed as part of one or more courses of conduct,

and the harm caused by two or more of the multiple offenses committed by the Defendant

was so great or unusual that no single prison term for any of the offenses committed as

part of any of the courses of conduct adequately reflects the seriousness of the

Defendant’s conduct; and the Defendant’s history of criminal conduct demonstrates that




                                            18
consecutive sentences are necessary to protect the public from future crime by the

Defendant.”

       {¶68} As there was no error in the trial court’s oral or written imposition of Mr.

Moore’s sentence, Mr. Moore’s fourth assignment of error is without merit.

                                 Mandatory Court Costs

       {¶69} In his last assignment of error, Mr. Moore contends the court costs imposed

at the sentencing hearing infringe his rights under the Eighth and Fourteenth

Amendments to the United States Constitution, R.C. 2929.18, R.C. 2919(b)(5) [sic], R.C.

2947.14, and related sections of the Ohio Constitution because the court did not consider

Mr. Moore’s ability to pay.

       {¶70} We recently addressed this same argument in State v. Tackett, 11th Dist.

Ashtabula No. 2018-A-0053, 2019-Ohio-1419.              Thus, we reviewed that: “R.C.

2947.23(A)(1)(a) governs the imposition of court costs. It states, in relevant part: “In all

criminal cases, * * * the judge * * * shall include in the sentence the costs of prosecution,

* * * and render a judgment against the defendant for such costs.

       {¶71} “The Supreme Court of Ohio has held that R.C. 2947.23 requires a court to

assess costs against all convicted defendants, including indigent defendants. State v.

White, 103 Ohio St. 3d 580, 2004-Ohio-5989, ¶8; State v. Hayes, 11th Dist. Ashtabula No.

2004-A-0024, 2005-Ohio-2881, ¶8. Therefore, ‘a defendant’s financial status is irrelevant

to the imposition of court costs.’ State v. Clevenger, 114 Ohio St. 3d 258, 2007-Ohio-

4006, ¶3.” Id. at ¶8.

       {¶72} As in Tackett, Mr. Moore argues that the trial court was required to consider

his ability to pay, citing to several inapplicable legal authorities.      The first, “R.C.




                                             19
2929.19(B)(5), which requires a trial court to consider an offender’s present and future

ability to pay a financial sanction; however, ‘court costs are not financial sanctions.’ State

v. Taylor, 11th Dist. Portage No. 2011-P-0090, 2012-Ohio-3890, ¶48. Consequently,

R.C. 2929.19 is inapplicable to the imposition of costs, and a trial court need not consider

a defendant’s ability to pay. Id.” Id. at ¶10.

       {¶73} The second is R.C. 2947.14, which relates to the imposition of fines. “The

trial court did not impose a fine. Accordingly, R.C. 2947.14 is also not applicable. See

State v. Brock, 8th Dist. Cuyahoga No. 104334, 2017-Ohio-97, ¶20 (finding R.C. 2947.14

inapplicable to the imposition of court costs).” Id. at ¶11.

       {¶74} Finally, Mr. Moore claims the imposition of court costs violates the Eighth

Amendment to the U.S. Constitution’s prohibition against cruel and unusual punishment.

“The Supreme Court of Ohio has previously rejected this argument, holding that ‘costs

are not punishment, but are more akin to a civil judgment for money.’ State v. Clinton,

153 Ohio St. 3d 422, 2017-Ohio-9423, ¶240, quoting State v. Threatt, 108 Ohio St. 3d 277,

2006-Ohio-905, ¶15.” Id. at ¶12.

       {¶75} Moreover, we note that the Supreme Court of Ohio reviewed the relevant

law as to court costs in Beasley, supra: “[t]he General Assembly amended R.C. 2947.23

by adding division (C): ‘the court retains jurisdiction to waive, suspend, or modify the

payment of the costs of prosecution * * * at the time of sentencing or at any time

thereafter.’ (Emphasis added.) In simple terms [appellant] does not need this court to

remand this case in order for him to file a motion to waive costs. Therefore, his request

for a remand on this basis has no merit.” See also State v. Reed, 8th Dist. Cuyahoga No.

106796, 2018-Ohio-3187, ¶12 (Finding that pursuant to R.C. 2947.23(C), the court did




                                             20
not need to remand for the appellant to obtain an order waiving court costs since the

appellant can file a motion to waive court costs in the trial court at any time).

       {¶76} As in Beasley, Mr. Moore’s request to review the trial court’s imposition of

court costs is without merit since he is free to file a motion to waive court costs in the trial

court “any time” if he is indigent.

       {¶77} Mr. Moore’s fifth assignment of error is without merit.

       {¶78} The judgment of the Lake County Court of Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J.,

MATT LYNCH, J.,

concur.




                                              21